PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/101,981
Filing Date: 13 Aug 2018
Appellant(s): Li et al.



__________________
Patrick G. Murray
Reg. No. 69,188
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 26, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 06, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 6-14, 21-22 and 24-26 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US Patent No. 10,461,186) in view of MASUOKA et al. (US. Pub. No. 2011/0042740).
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG ‘186 and MASUOKA ‘740 as applied to claim 7 above, and further in view of ZHANG ‘et al. (US Patent No. 9,530,866).

Claims 3 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG ‘186 and MASUOKA ‘740 as applied to claim 1 above, and further in view of T.J VINK et al. Stress, Strain, and Microstructure In Thin Tungsten Films Deposited by DC Magnetron Sputtering, Journal of Applied Physics, July 15, 1993, pp. 988-995, Vol. 74, No. 2 or Y.G.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
(Item 2.) Claims 3 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
(Item 3.) Claims 3 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. 

(2) Response to Argument
1. Rejection of Claims 1-4, 6-14, 21-22 and 24-26 under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  

The limitation of claim 1 includes: “forming contact material in the first contact trench and the second contact trench between the inner spacers; wherein the contact material comprises a stressor material that induces vertical strain in the at least one fin”.
Appellant cites FIG. 10 to show that the contact materials 128-1 and 128-3, which are formed on the sides of fin 104, can induce “vertical stress” in the fin 104.
However, the claimed limitation is “induces vertical strain in the at least one fin”. There is no indication that the “stressors” (128-1, 128-2) are formed above or below the fin 104. To  “induces vertical strain” in the fin 104, the “stressor” must at least be formed on top or bottom of the fin so that a “vertical strain” can be induced. 
Moreover, there are at least five layers, gate dielectric 114, gate electrode 116, dielectric  liner 118, ILD 130/120 and inner spacer 126, separate the fin 104 and the stressor 128-1, 128-3. Assuming the stressor can assert it stress on the surrounding layer(s).  
However, since the stressor is formed on the side of the fin, not on top or bottom, the stress induces by the stressor is at most, lateral. 
To assert stress, the force, compress or tensile, from the stressor 128-1 and 128-3 must pass through the inner spacer 126, then the ILD 120, then liner 118, then gate electrode 116, then gate dielectric 114. The material of these layers are different. Different materials have different behavior toward the stress directly related to the bonding among them. The stress from the stressor 128-1 to the inner spacer 126 does not mean the same stress will transfer to the ILD 120. Sequentially, stress from inner spacer 126 to the ILD 120 does not mean the same stress will 
As close as from the stressor to the fin, the intervening layers must be accounted for. These layers will counter act and cancel out the original stress from the stressor to the fin.
All cited paragraphs are assuming the intervening layers behave like a single solid layer. These paragraphs fail to show the interaction or the stress being transfer from one layer to the other layers of different materials.             
The distance between the stressor and the fin fails to account for the different materials between them. 
All of these paragraphs are based on the assumption that the stress from the stressor being transfer to the fin and completely ignores the interaction between these layers.
Therefore, claim 1 fails to comply with enablement requirement.

On page 7, Appellant asserts:
As would be readily understood by one of ordinary skill in the art, stress may be transferred between a “stressor” and a “stressee” even if there are spacers or other interfacial layers between the stressor and the stressee. As exemplary evidence, see, for example, “Variation in stress with background pressure in sputtered Mo/Si multilayer films” by D.L. Windt et al., Journal of applied Physics, Vol. 78.4, 1995 (hereinafter “Windt”), and “Scalability of Stress Induced by Contact- Etch-Stop Layers: A Simulation Study” by G. Eneman et al., IEEE Transactions on Electron Devices, Vol. 54, No. 6, June 2007 (hereinafter “Eneman’’), both of which were previously cited in an Information Disclosure Statement. 
Windt, for example, describes what a person of ordinary skill in the art would readily understand about stress transfer among layers in multi-layer structures, namely, that stress in a multi-layer structure is determined by stresses in the component layers and interfacial stresses. Windt states, e.g., “The stress in a ML [multilayer] film is determined by the stresses in the individual layers that comprise the ML, and by any interfacial stresses that may be present.” Windt, page 2423, col. 1. As such, as evidenced by Windt, 
Eneman provides additional exemplary evidence. FIG. 2 of Eneman shows an example structure, which shows a contact-etch-stop layer (CESL) that induces stress in a transistor channel. More particularly, FIG. 2 of Eneman shows that the CESL provides vertical stress (e.g., stress YY as Shown in FIG. 3 of Eneman), even though there is a “spacer” between the CESL and the channel. As disclosed by Eneman, “Since the CESL is bound to the S/D, gate, and spacers, the CESL shrinkage is counteracted by these regions.
Regarding Windt, Windt describes the ML stack of Mo/Si. This NPL does not apply to the subject matter at hand. The claimed subject matter is “stressor material that induces vertical strain in the at least one fin”.
Windt does not describe transfer of this stressor ML to other body through a plurality of intervening layers.
Regarding Eneman, Fig. 2 shows a stressor, CESL, that formed surround a gate structure with a single layer of spacer. The shrinkage of CESL pulls the portion on top portion of the CESL down onto the gate structure so that vertical stress is on the channel below (y-direction). 
Note that, without this top portion of CESL, there is no compression on the top of the gate structure. Eneman does not teach the stress being transferred from the spacer to the gate. Therefore, Eneman fails to teach stress being transferred through multiple layers between stressor, CSEL, and stressee, gate electrode, without a top portion.        
The present invention, the stressor 128-1, 128-3 do not formed above the fin, as particularly shown in Fig. 2 of Eneman. Therefore, any shrinkage of the stressor 128-1, 128-3, have no effect on the fin vertically. 
Windt and Eneman do not support the Appellant argument. 
Therefore, claim 1 fails to comply with enablement requirement.

In the Office Action at page 5, the Examiner refers to FIG. 11 of the present application, which shows an embodiment where the dielectric layer 120/120’ is removed and replaced by layer 130. The Examiner argues that if the dielectric layer 120/120’ is removed, there is no way for the contact material 128-1 and 128-2 to stress the fin 104. When the contact material is formed, it induces stress as recited. Even if at least a portion of the interlevel dielectric layer between the inner spacers and the at least one fin is later removed (such as is recited in claims 6 and 14), the contact material still induces stress in the fin as recited because the interlevel dielectric layer is in place when the contact material is formed, and the portions of the interlevel dielectric layer that are removed are replaced with an additional interlayer dielectric layer that increases the tress transfer. (Empahsis added).
In the Office Action at pages 5-6, the Examiner argues that claims 6 and 14 are not enabled because there is no mechanism for the interlevel dielectric layer (e.g., 130 in FIG. 11) to transfer stress to the fin channel (e.g., 104 in FIGS. 10 and 11). This is not accurate. The specification clearly describes how formation of the additional interlevel dielectric layer 130 facilitates stress transfer. See, for example, the specification at paragraphs [0067]-[0068] which describes such processing (e.g., by removal of the existing “first” and “second” interlevel dielectric layers 120/120', a new “third” interlevel dielectric layer 130 may be filled in such regions to enhance strain transfer from the contact/stressor material to the fin channel). (Emphasis added).
Appellant argument is a clear counter intuitive. By removing the ILD 120, any of existing stress between the stressor material 128-1, 128-3 and the fin 104 is removed because stress cannot transfer through air and the stressed fin and other layers should have returned to their original, equilibrium, state, which is no stress. This is pure physic. Appellant fails to provide any evidence that stress can transfer through air. Which means the stressor material cannot induce vertical strain in the at least one fin through air.    
Once the ILD 120 is removed, any stress from the stressor to the other side is inherently removed. The stress exists in the stressor because it expands or contracts. Upon their deposition, the stressor 128-1, 128-3, are deformed or transform from “state A” (as deposit) to “state B” (expand or contract) to cause stress onto the surrounding layer(s). The replacement of ILD 130 because the stressor do not continue to expand or contract.    
The description in the specification regarding replacement of ILD 130 in the space of the  removed ILD 120 “facilitate stress transfer” is pure fiction. As discussed above, upon deposition, the stressor 128-1, 18-3 will expands or contracts to cause stress on the surrounding layer(s). Assuming, this stress eventually asserts onto ILD 120 then toward the fin. However, upon removing the ILD 120, stress from the stressor toward the fin ceases to exist or no longer applicable because the stress cannot transfer through the air.
An analogy for this is: no one can push a car with air space between the hands and the car.
The deposition of the ILD 130 into the space vacated by the ILD 120, only be formed into the already expanded or contracted stressor 128-1, 128-3. Therefore, there is no stress generated by the stressor upon the new ILD 130, thus, no stress being transferred to the fin.
Therefore, claims 6 and 14 fail to enable.
4. Rejection of Claims 1-2, 4 and 6-7 under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US Patent No. 10,461,186) in view of MASUOKA et al. (US. Pub. No. 2011/0042740).
Appellant argues: the contact openings 271 and 273 of ZHANG ‘186 do not abut the upper source/drain region 213, 223.
region at the first end and the second contact trench abutting a portion of the top source/drain region at the second end”. 
The source/drain region is not limit to a single layer 213, 223 but all layers associated with the source/drain 213, 223 collectively forms “top source/drain region”. Note that the source/drain sidewall spacers 244, portion of the ILD 235 and the source/drain 213, 223, collectively forms “top source/drain region”.
As shown in FIG. 13B, the contact trenches 271 and 273 clearly “abut” the first end and the second end of the top source/drain region. 
Therefore, the limitations “the first contact trench abutting a portion of the top source/drain region at the first end and the second contact trench abutting a portion of the top source/drain region at the second end” are met.
Regarding MASOUKA, the rejection does not relied on MASOUKA for abutting the top source/drain region. Therefore, the argument is moot.
Appellant further argues: 
Independent claim 1 further recites forming contact material in the first contact trench and the second contact trench between the inner spacers, wherein the contact material comprises a stressor material that induces vertical strain in the at least one fin. In the Office Action at page 10, the Examiner cites to FIGS. 2-14B and 16-26B of Zhang ‘186 as disclosing these features. Specifically, the Examiner argues that the lower source/drain contact 281 and gate contact 283 of Zhang ‘186 are a stressor material that induces vertical strain in at least one fin. Zhang ‘186, however, provides no such teaching. Zhang ‘186, as a whole, contains no mention of “stress” or “strain,” and entirely fails to disclose that the lower source/drain contact 281 and gate contact a stressor material that induces vertical strain in at least one fin. Masouka, which similarly contains no mention of “stress” or “strain,” is similarly deficient. 
Note that, the limitation: wherein the contact material comprises a stressor material that induces vertical strain in the at least one fin.
The “stressor material” is material dependent. According to the specification, the stressor material comprises tungsten W, or another suitable highly stressed materials such as copper cobalt, etc.,.
According to ZHANG ‘186, the contact material 281-283 can be selected from W or copper or cobalt. 
“stress” is an inherent characteristic of these materials.
It is noted that “products of identical chemical composition can not have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches an identical structure, the properties which presently discloses and /or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).   In this case, the contact materials of ZHANG ‘186 comprises a same material, e.g., W, copper, cobalt etc.,. formed in the contact trenches next to the fin, therefore, the contact materials 281, 283 of ZHANG ‘186 should inherently have the same characteristic, being stressor material that induces vertical strain in the fin as claimed.
Appellant fails to provide any evidence to the contrary.

Since the stressor materials of the claimed invention comprises a same material,  similarly formed in the contact trenches as that of ZHANG ‘186, can “induce vertical strain in the at least one fin”, then the stressor material 281, 283 of ZHANG ‘186 obviously can “induce vertical strain in the at least one fin” as claimed.  
Similar to ZHANG ‘186, the contact material (170) of MASUOKA comprises stressor material, the limitation the contact material comprises a stressor material that induces vertical strain in the at least one fin is also met.   
Accordingly, claim 1 is obvious over ZHANG ‘186 and MASOUKA ‘740.

Regarding claims 2 and 7, Appellant does not separately argue about the limitations of these claims. 
Therefore, claims 2 and 7 are obviously unpatentable by virtue of their respective dependencies on the unpatentable claim 1.

Regarding claim 4, 
Appellant argues:
In the Office Action at pages 11-12, the Examiner argues that element 210 in Zhang ‘186 discloses a p-type VTFET. The Examiner, however, provides no citation to any portion of Zhang ‘186 or Masouaka which is alleged to disclose that forming the contact material comprises depositing the stressor material with a first polarilty inducing compressive vertical strain in the at least one fin. As noted above, neither Zhang ‘186 nor Masouka even mention “stress” or “strain.” Zhang ‘186 and Masouka similarly contain no mention of or reference to compressive vertical strain, much less depositing a stressor material with a first 

However, ZHANG ‘186 clearly teaches a “p-type VTFET 210”.
Regarding the “stressor material with a first polarity inducing compressive vertical strain in the at least one fin”.
It is well known in the art that the stress of W is compressive stress material. (See NPL, Y.G. SHEN et al. cited August 13, 2018, Abstract: “stresses of all W and WN films were compressive”). The term “first polarity” is a nomenclature Appellant given to the compressive stressor material. 
Since ZHANG ‘186 teaches the VTFET is a p-type, stressor material 281, 283, comprises the same compressive stress material, the limitation “stressor material with a first polarity inducing compressive vertical strain in the at least one fin” is met. 
Therefore, claim 4 is obvious over ZHANG ‘186 and MASOUKA ‘740.

Regarding claim 6,
Appellant argues: 
Dependent claim 6 recites, subsequent to forming the contact material in the first contact trench and the second contact trench between the inner spacers, removing at least a portion of the interlevel dielectric layer disposed between the inner spacers and the at least one fin and filling an additional interlevel dielectric layer disposed between the inner spacers and the at least one fin to increase stress transfer from the stressor material to the at least one fin.
In the Office Action at page 12, the Examiner apparently concedes that the collective teachings of Zhang ‘186 and Masouka fail to disclose the features of dependent claim 6, and argues that “[r]emoving a layer then replace with a same” is a “zero step.” Such a characterization is not accurate. Dependent claim 6 does not remove and replace the same layer. Dependent claim 6 recites removing at least a portion of the interlevel dielectric layer disposed between the inner spacers 
According to the specification, the removal of the ILD 120 and replacing it with the same material as ILD 130. 
The process step like this amount to nothing. It did not change the device as a whole. It did not alter any characteristic of the layer being removed. This is wasteful, it is not new and useful. One would have just keep the ILD 120 in it place the device would have function as it is without this wasteful step.
The “zero step” determination is based on the outcome of the process step. Since the outcome of the process step is the same as without it. The “zero step” is applicable here. 
As discussed in the enablement above, removing the ILD 120, would eliminate the stress from the contact material toward the fin. Deposition of the same material onto the space vacated by the ILD 120, would not increase the stress transfer to the fin, since all stresses created by the contact materials to the fin have been removed. 
The rejection is valid.

5. Rejection of Claims 8-14 under 35 U.S.C. 103 as being unpatentable over ZHANG ‘186 in view of MASUOKA ‘740 and ZHANG (US Patent No. 9,530,866).
Regarding Claims 8-13, 
Appellant does not separately argue about the limitations of these claims. 
Therefore, claims 8-13 are obviously unpatentable by virtue of their respective dependencies on the unpatentable claim 1.

Regarding claim 14,
Appellant asserts that dependent claim 14 does not remove and replace the same layer.
However, the term “removing the first and second portions of the interlevel dielectric layer” is the same as “removing at least a portion of the interlayer dielectric layer” of claim 6. Because these first and second portions of the interlevel dielectric layer are directed to the same portions of the ILD 120. 
Similar to claim 6 above, according to the specification, the removal of the first and second portion of the ILD and forming (it place) an additional ILD is the same as replacing it with the same material as ILD 130. 
The process step like this amount to nothing. It did not change the device as a whole. It did not alter any characteristic of the layer being removed. This is wasteful, it is not new and useful. One would have just keep the ILD 120 in it place the device would have function as it is without this wasteful step.
The “zero step” determination is based on the outcome of the process step. Since the outcome of the process step is the same as without it. The “zero step” is applicable here. 
As discussed in the enablement above, removing the ILD 120, would eliminate the stress from the contact material toward the fin. Deposition of the same material onto the space vacated 
The rejection is valid.

6. Rejection of Claims 3 and 21-26 under 35 U.S.C. 103 as being unpatentable over ZHANG ‘186 in view of MASUOKA ‘740 and and NPL to VINK et al. or to SHEN et al.
Regarding Claims 3 and 21-26, 
Appellant does not separately argue about the limitations of these claims. 
Therefore, claims 3 and 21-26 are obviously unpatentable by virtue of their respective dependencies on the unpatentable claim 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANH D MAI/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        
Conferees:
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829                                   
                                                                                                                                                                     /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.